DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an input receiving unit” in claim 2;
“an output unit” in claim 5;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckhan et al. (US 2013/0162803 A1) in view of Watanabe et al. (US 2013/0063585 A1).
Regarding claim 1, Steckhan teaches:
A charged particle microscope device (FIG. 1) comprising: 
a charged particle microscope;([0035], “As is shown in FIG. 1, the capturing device 12 may comprise, e.g., an image sensor 18, optical device 20 for imaging a field-of-view section 22 of the object plane 16 onto the image sensor, as well as a relative motion generator, or motor, 24 for causing a lateral relative motion between the object plane 16, on the one hand, and the image sensor 18 and the optical device 20, on the other hand. The capturing device 12 is an automated microscope system, for example, and the image sensor 18 and the optical device 20 may be part of a microscope, for example, such as of a microscope for reflected light or a microscope for transmitted light. Accordingly, the optical device 20 may be a microscope objective”) and 
an image processing unit, wherein the charged particle microscope captures a plurality of captured images in such a way that each captured image has overlap regions in which adjacent captured images overlap each other, ([0040], “As is shown in FIG. 2, the method starts with a step 30 of capturing the object plane 16 on the part of the capturing device 12 in a portion-by-portion manner. As will be explained in more detail below, the capturing device 12 is configured, e.g., such that the above-mentioned two-dimensional distribution of capturing positions is sequentially cycled through in one capturing path. In other words, the capturing device 12 sequentially scans the object plane 16 to obtain the subimages at the capturing positions. In accordance with embodiments described below, the object plane is scanned while using a meander-shaped capturing path, or zigzag path, whereupon alternately a relative motion from the left to the right, from the right to the left and from top to bottom, or, in general terms, along a to direction, a fro direction and an advance direction takes place. Capturing of the subimages may be performed, for example, with a mutual overlap of 20% of the image size of neighboring images.”)
the image processing unit (FIG. 1, 14.)
sets a corresponding point pair for the overlap region between the adjacent captured images, (FIG. 4B, the position P1 and P2 are point pair for the two adjacent images with overlapping region. ) sets predetermined constraint conditions for each captured image, ([0055], “In particular, step 36 includes solving an optimization problem for finding an optimum set of capturing position variables p.sub.i for subimages TB.sub.i for minimizing a measure of a deviation between the offset vectors t.sub.i,j of the pairs of mutually overlapping subimages, on the one hand, and differences in the capturing position variables p.sub.i-p.sub.j of the pairs of mutually overlapping subimages, on the other hand, while complying with a secondary constraint for the capturing position variables which depends on the error statistics.”[0057], “Compliance with the secondary constraint may be formulated in accordance with equation 7, which will be explained below. In the following, a specific kind of determination of the secondary constraint from the error statistics will be described;”[0069], “Said values are determined in the error statistics determination 38 so as to specify upper and lower bounds for the variation of the possible positions of the subimages in solving the optimization problem in step 36. In particular, 3 times the absolute median deviation is advantageously used as the boundary constraint.”)
generates one wide-field image by calculating a relative misalignment amount between the captured images based on the corresponding point pair and the constraint conditions, by correcting the relative misalignment between the captured images based on the calculated misalignment amount, and by connecting the captured images to each other,([0073], “The result of the solution of the optimization problem in step 36 is thus a set of optimum capturing position variables p.sub.i which, together with the subimages TB.sub.i as were captured in step 30, yield a mosaic picture which, as is shown in FIG. 2, in a step 46 might optionally be combined with the aid of the determined or estimated capturing positions p, and a suitable interpolation or other fusion operation, to form an overall image defined in a regular global grid.” FIG. 2 shows the steps of calculating and correcting the misalignment and stitching the adjacent images with overlapping regions based on constraints. Also see corresponding paragraphs of FIG. 2 for detailed explanation.)
However, Steckhan does not explicitly teach, but Watanabe teaches:
calculates reliability of connection of the captured images in a plurality of local areas set in the overlap regions, ([0074] The reliability calculation unit 206 calculates a reliability of the offset value calculated for each of two partial images.” [0109]-[0110]:” Further, in this embodiment, the reliability calculation unit 206 calculates the reliability of the offset value calculated for each of two partial images 51. In this embodiment, a value of the correlation coefficient calculated in the matching process is used as the reliability. In the case where the correlation coefficient of the connection areas 54 is high, it is thought that the connection areas 54 are connected with each other with high accuracy. Therefore, in the case where the correlation coefficient value is high, it can be determined that the reliability of the offset value calculated is high. On the other hand, in the case where the correlation coefficient value is low, it can be determined that the reliability of the offset value calculated is low.”) and 
notifies a user the local area having low reliability (FIG. 7 shows all areas with the reliability value, includes the areas with low reliability value. FIG. 17)
Steckhan teaches calculating the offset values between two adjacent images and generating connecting adjacent images based on offset values. Watanabe teaches that the calculating the reliability about the offset values and notify users about this information, so users can choose display areas to view based on the reliability values.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Steckhan with the specific teaching of Watanabe to allow users to know the reliability of offset of adjacent images. The benefit would be to build a synchronized image with high quality based on reliability information.

Regarding claim 4, Steckhan in view of teaches:
The charged particle microscope device according to claim 1, wherein the image processing unit calculates the reliability based on at least one of magnification, rotation, and distortion correction degree of the corrected captured image.( Watanabe [0225]-[0233] teaches scale-up images and then perform offset, reliability calculation and align images, “Further, the control PC sequentially connects the plurality of partial images to each other to generate a scaled-up image of the subject 15. The scaled-up image is compressed by a known compression technique or the like, and thus the entire images 75 (72 to 74) having lower resolutions shown in FIG. 20 are generated. It should be noted that the number of entire images 75 having the low resolutions and the respective resolutions are not limited. From the control PC to the server, the plurality of partial images, the offset values, and the information relating to the reliabilities are transmitted. Further, the entire images 75 having the lower resolutions are transmitted.” It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Steckhan in view of Watanabe with the specific teaching of Watanabe to provide users better user interface functions.)

Regarding claim 8, Steckhan in view of Watanabe teaches:
The charged particle microscope device according to claim 1, wherein the image processing unit specifies structure information of the local area and calculates the reliability based on the specified structure information. (Watanabe [0192]-[0194], “In this example, an image of a subject 5 having a shape as shown in FIG. 16 is taken with six partial images 51. The display area 58 is set approximately on the center thereof. In this case, in this embodiment, the display area image 55 is generated as follows. It is determined whether only display partial images 56a and 56b included in the display area 58 can determine the joining position (Step 301). In this embodiment, the determination process is carried out on the basis of the reliability of the offset value between the display partial images 56a and 56b. As shown in FIG. 16, the subject 5 does not exist between the display partial images 56a and 56b, so the reliability of the offset value between the images is low. In this embodiment, the reliability is smaller than a predetermined threshold value, and thus it is determined that it may be impossible to determine the joining position only by the display partial images 56a and 56b (No in Step 301).” Considering the structure of local areas will help decide the reliability of the offset of two adjacent image areas. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Steckhan in view of Watanabe with the specific teaching of Watanabe to generate more accurate reliability values.)

Regarding claim 9, Steckhan in view of Watanabe teaches:
The charged particle microscope device according to claim 1, wherein the image processing unit displays factors having low reliability. (Watanabe teaches the factors having low reliability: [0194], “As shown in FIG. 16, the subject 5 does not exist between the display partial images 56a and 56b, so the reliability of the offset value between the images is low. In this embodiment, the reliability is smaller than a predetermined threshold value, and thus it is determined that it may be impossible to determine the joining position only by the display partial images 56a and 56b (No in Step 301).” Steckhan in view of Watanabe also teaches displaying the information about reliability as shown in FIG. 7. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the two parts of teachings Watanabe to provide more information to user to help users making decision during the image synthesis.)

 	Claim 11 recites similar limitations of claim 1, thus is rejected using the same rejection rationale.

Allowable Subject Matter
Claim 2-7, 10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the references alone or in combination teaches or render obvious the limitations of “an input receiving unit that receives a change in the corresponding point pair and the constraint conditions, wherein the image processing unit receives the change of one or more corresponding point pairs and constraint conditions among the set corresponding point pairs and the constraint conditions based on a display of the reliability, sets the corresponding point pairs and the constraint conditions which are changed,” recited in claim 2 in combination with other parts and parent claim as a whole. Claim 12 recites similar limitations of claim 2, thus is objected for the same reason. Claims 3-7 are objected for the dependency on claim 2. 
none of the references alone or in combination teaches or render obvious the limitations of “wherein the image processing unit makes contents to be displayed different based on the reliability and the factors of low reliability.” recited in claim 10 in combination with other parts and parent claim as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611